                                                                J S -6
1
2
3
4
5
6
7
8
9
                         UNITED STATES DISTRICT COURT
10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12   BLACKBERRY LIMITED,                  Case No. CV 18-2693-GW-KSx
     a Canadian corporation,
13                                        FINAL JUDGMENT
                      Plaintiff,
14
               v.
15
     SNAP INC., a Delaware corporation,
16                    Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                    CASE NO. 2:18-cv-02693-GW-KS
                                                   [PROPOSED] FINAL JUDGMENT
 1         The Court, having read and considered the Joint Stipulation and Request to
 2 Dismiss Case and Enter Final Judgment between plaintiff BlackBerry Limited
 3 (“BlackBerry”) and Snap Inc. (“Snap”), and for good cause appearing, HEREBY
 4 ORDERS, ADJUDGES, and DECREES that:
 5         1.     BlackBerry’s claims related to U.S. Patent Nos. 8,301,713 (Count III)
 6 and 8,209,634 (Count IV) are dismissed with prejudice;
 7         2.     Snap’s counterclaims seeking declaratory judgment of non-infringement
 8 (First Cause of Action) and declaratory judgment of invalidity (Second Cause of
 9 Action) in relation to U.S. Patent Nos. 8,301,713 and 8,209,634 are dismissed with
10 prejudice;
11         3.     Final judgment is hereby entered on BlackBerry’s claims related to U.S.
12 Patent Nos. 8,825,084 (Count I), 8,326,327 (Count II), 8,296,351 (Count V), and
13 8,676,929 (Count VI).
14         4.     Snap’s counterclaims seeking declaratory judgment of non-infringement
15 (First Cause of Action) and declaratory judgment of invalidity (Second Cause of
16 Action) in relation to U.S. Patent Nos. 8,825,084, 8,326,327, 8,296,351, and
17 8,676,929 are dismissed as moot.
18         5.     Each party shall bear its own attorneys’ fees as of the date of final
19 judgment. The parties reserve any right they may have to seek attorneys’ fees incurred
20 subsequent to final judgment following appellate review.
21         6.     BlackBerry and Snap have separately agreed regarding the amount of
22 taxable costs pursuant to 28 U.S.C. § 1920, Federal Rule of Civil Procedure 54(d),
23 and Local Civil Rule 54. Snap is hereby awarded costs in the amount agreed upon by
24 the parties.
25         7.     BlackBerry will not pursue any claim that Snap infringes U.S. Patent
26 Nos. 8,209,634 and/or 8,301,713 that was raised or could have been raised by
27 BlackBerry in this action, whether based on acts by Snap that have already occurred
28 or that occur in the future.
                                                            CASE NO. 2:18-cv-02693-GW-KS
                                                           [PROPOSED] FINAL JUDGMENT
1       7.   This entire action is dismissed and judgment is now final.
2
3 Dated: November 15, 2019            _________________________________
                                      HONORABLE GEORGE H. WU
4
                                      UNITED STATES DISTRICT JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
